Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 7 and 12 are pending and examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 112 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of 112b. 
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 102/103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections of record have been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the outermost periphery” in line 20. There is insufficient antecedent basis for this limitation in the claim. It is further unclear whether the recitation of “the outermost periphery” in line 20 is the same as “an outermost periphery” as recited in lines 23-24. As shown in Fig. 1, the fourth fuel rods, labeled G2, are located in the corner and adjacent to the fuel rods located at the outermost periphery of the channel box. However, the fourth fuel rods are not located next to the inner surface of the channel box.
Claim 1 recites the limitation “wherein the plurality of first fuel rods, the plurality of second fuel rods, and the plurality of third fuel rods are disposed on an inner side of the channel box” which renders the claim indefinite. The claim positively recites four different groups of fuel rods. Is the plurality of fourth fuel rods also disposed inside the channel box?

 The examiner suggests the following amendments:

1.  A fuel assembly, comprising: 
a lower fuel support member; 
an upper fuel support member; 
a channel box having a square shape in a cross section of the fuel assembly; the channel box having extending toward the lower fuel support member[[;]], the channel box delimiting a space, wherein a plurality of first fuel rods, a plurality of second fuel rods, a plurality of third fuel rods and a plurality of fourth fuel rods are disposed in the space; the space having an outermost periphery adjacent to an inner surface of the channel box;
[[a]] the plurality of first fuel rods having a lower end supported by the lower fuel support member and an upper end supported by the upper fuel support member, containing a nuclear fuel material, and not containing a burnable poison; 
[[a]] the plurality of second fuel rods having a lower end supported by the lower fuel support member and an upper end supported by the upper fuel support member, and containing the nuclear fuel material and the burnable poison; 
[[a]] the plurality of third fuel rods having a lower end supported by the lower fuel support member and an upper end not supported by the upper fuel support member, having a length in an axial direction shorter than the plurality of first fuel rods and the plurality of second fuel rods in the axial direction, the plurality of third fuel rods containing the nuclear fuel material, and not containing the burnable poison; Page 2 of 12Serial No. 16/360,059 Amendment filed May 25, 2022 Responsive to Office Action mailed March 30, 2022 
[[a]] the plurality of fourth fuel rods having a lower end supported by the lower fuel support member and an upper end supported by the upper fuel support member, and containing the nuclear fuel material and the burnable poison 


wherein two third fuel rods are the outermost periphery 
wherein each of the plurality of second fuel rods are disposed in the outermost periphery and each of the plurality of second fuel rods is respectively disposed adjacent to at least one of two adjacent third fuel rods in the outermost periphery.
wherein the plurality of fourth fuel rods are disposed at each corner of the channel box and adjacent to the outermost periphery; and
wherein a concentration of the burnable poison of the plurality of fourth fuel rods is lower than a concentration of the burnable poison of the plurality of second fuel rods.

2. The fuel assembly according to claim 1, wherein the two adjacent third fuel rods are disposed at centers of sides of the channel box  
Allowable Subject Matter
Claims 1-3, 7 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest (in the manner recited as suggested above) a fuel assembly comprising four distinct groups of plurality of fuel rods in the positional arrangement as claimed. Miwa and Oguchi (cited on the PTO-892) are considered the closest art of record. Neither references discloses the arrangement of the plurality of second fuel rods and the plurality of fourth fuel rods wherein each of the plurality of second fuel rods are disposed in the outermost periphery of the channel box and adjacent to the third fuel rods and wherein the plurality of fourth fuel rods are disposed in each corner of the channel box inside and adjacent to a fuel rod disposed at the outermost periphery, and wherein a concentration of the burnable poison of the plurality of fourth fuel rods is lower than a concentration of the burnable poison of the plurality of second fuel rods disposed in the outermost periphery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646